Name: Regulation (EEC) No 1375/75 of the Commission of 29 May 1975 on the provisions of recognition of producer groups for hops in Ireland
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  Europe
 Date Published: nan

 Avis juridique important|31975R1375Regulation (EEC) No 1375/75 of the Commission of 29 May 1975 on the provisions of recognition of producer groups for hops in Ireland Official Journal L 139 , 30/05/1975 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 6 P. 0087 Greek special edition: Chapter 03 Volume 13 P. 0013 Swedish special edition: Chapter 3 Volume 6 P. 0087 Spanish special edition: Chapter 03 Volume 8 P. 0169 Portuguese special edition Chapter 03 Volume 8 P. 0169 REGULATION (EEC) No 1375/75 OF THE COMMISSION of 29 May 1975 on the provisions of recognition of producer groups for hops in Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1696/71 (1) of 26 July 1971 on the common organization of the market in hops, as amended by the Act (2) concerning the conditions of accession and the adjustments to the Treaties, and in particular Article 7 (5) thereof; Whereas Commission Regulation (EEC) No 1351/72 (3) of 28 June 1972 on the recognition of producer groups for hops, provides in Article 2 (1) that for purposes of recognition a producer group must consist of at least seven producers; Whereas since the entry into force of this Regulation Community rules on agriculture have become applicable to Ireland; Whereas in that country there is only one hop producing region and whereas that region contains less than seven producers; Whereas because of Ireland's geographical situation it would be difficult for Irish producers to join producer groups in other Member States ; whereas the producers in question, four in number, otherwise fulfil all the conditions required by Regulation (EEC) No 1351/72 for the formation of a recognized producer group; Whereas in order not to create a situation liable to prejudice these producers in relation to other producers in the Community it is necessary to derogate from the provisions of Article 2 (1) of Regulation (EEC) No 1351/72 in favour of Ireland by reducing to three the minimum number of producers required for the formation of a group; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 In Ireland, in derogation from Article 2 (1) of Regulation (EEC) No 1351/72, a group of producers may be recognized if it is composed of at least three producers. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 148, 30.6.1972, p. 13.